Citation Nr: 1436682	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-23 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than November 9, 2011, for the assignment of a 50 percent rating for bilateral pes planus with plantar fasciitis and posterior tibial tendonitis (hereinafter bilateral foot condition).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which increased the disability rating for the Veteran's service-connected bilateral foot condition from 30 percent to 50 percent, effective November 9, 2011.  The Veteran appealed only the effective date of the increase and did not voice disagreement with the 50 percent disability rating.  The RO in Milwaukee, Wisconsin now has original jurisdiction over the claim.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.  


FINDINGS OF FACT

1.  The date entitlement arose for a 50 percent rating for a bilateral foot condition is later in time than the date of the Veteran's April 18, 2006 claim for benefits.

2.  On September 17, 2010, it was factually ascertainable that the Veteran's bilateral foot condition met the criteria for a 50 percent rating.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of September 17, 2010, but no earlier, for the assignment of a 50 percent disability rating for a bilateral foot condition have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, i.e. entitlement to a 50 percent disability rating as requested by the Veteran, further notice as to downstream issues, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, in September 2006, after the Veteran filed a statement construed as a claim to reopen a claim for service connection and prior to the original denial of service connection in January 2007, the RO provided the Veteran with a notice letter that included details pertinent to assignment of an effective date.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

II.  Effective Date

The general rule with regard to an award of increased compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation. Otherwise, the effective date remains the date the claim is received. 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2) .

Here, the Veteran sought to reopen his claim for service connection for a foot condition in a statement dated April 18, 2006.  After additional development, the claim was granted in 2010, establishing service connection effective April 18, 2006.  The Veteran filed notice of disagreement with the assigned 10 percent initial rating.  In September 2011, the RO increased the rating from 10 percent to 30 percent, effective April 18, 2006.  The Veteran expressed disagreement with the rating and argued he was entitled to 50 percent.  See October 2011 Notice of Disagreement.  In January 2012, the RO increased the rating from 30 percent to 50 percent with an effective date of November 9, 2011.  Thereafter, the Veteran filed a notice of disagreement indicating he agreed with the 50 percent rating, but was specifically appealing the assignment of a 2011 effective date for the increase.  That issue is properly before the Board. 

The Board notes that in this case, an effective date for a rating cannot be prior to April 18, 2006.  This is because the Veteran was not service connected for a bilateral foot condition prior to that date.  Thus, the Board will review all lay and medical evidence of record to determine whether the Veteran was entitled to a 50 percent rating at any time between April 18, 2006 and November 9, 2011.

The RO accepted the April 18, 2006 statement regarding experiencing chronic pain in the heels of his feet as an intent to reopen a claim for service connection for a foot disability.  A private treatment record dated in May 2006 noted bilateral heel pain and the Veteran was prescribed heel cups and encouraged to find shoes with good cushioning and to avoid prolonged standing without movement.  Tenderness was noted in calcaneus (heel) bone in both feet.  No swelling was noted.  Other parts of the feet were specifically noted to be "non-tender."  The examiner diagnosed fat pad syndrome.  
A private treatment record dated in January 2007 indicated pain upon palpation of the medial tubercle of the calcaneus.  Diagnosis was bilateral plantar fasciitis, rule out calcaneal spurs.  A VA treatment record dated in August 2007 indicated continuing heel pain and it was indicated he was recently given orthotics for which he needed to purchase new shoes.  In November 2007, it was indicated the orthotics were helping reduced the Veteran's pain and he could not go long without wearing them. 

In August 2008, the Veteran's VA treating podiatrist submitted a statement indicating the orthotics did not feel like they were supporting his feet and he was having "extreme pain in his heels and ankles."  On examination, the podiatrist noted there was "flat foot on weight bearing with pain on palpation to the posterior tibial tendon at its insertion on the navicular bone and pain on palpation to the plantar medial tubercle of the calcaneus bilaterally."  

In March 2009, the Veteran indicated his orthotics were "too hard."  Sensation was noted to be normal.  Pain on palpation was noted to posterior the tibial tendon bilaterally at insertion at the navicular bone and to plantar medial tubercle calcaneus.  Pain with inversion with resistance was noted. No swelling was present. Pronation was not noted. Bilateral stage II posterior tibial tendonitis, flatfoot, gastrocnemius equinus and plantar fasciitis were assessed.

In June 2009, the Veteran underwent a VA examination in connection with his claim for service connection.  The Veteran indicated he had pain in both of his heels of a "shooting character."  He also indicated experiencing numbness of both feet identified as Tinel's sign bilaterally.  Examination of the feet did not reveal swelling and sensation was normal bilaterally.  Strength was normal, but there was pain with inversion with resistance.  

In November 2009, the Veteran's VA treating podiatrist submitted an additional statement.  She indicated that on weight bearing the Veteran had a "compensatory pronation" which resulted in stage II posterior tibial tendonitis.  X-ray studies revealed pronation.  The examiner opined that "[b]y not controlling the pronation with a custom support while in the service resulted in posterior tibial tendonitis and plantar fasciitis."

In March 2010, the RO granted service connection and assigned a 10 percent rating for pain on manipulation and use of the feet.  

After the Veteran filed a notice of disagreement, he underwent a VA examination in September 2010 to assess the current nature and severity of his disability.  The examiner indicated that over the last 6 months the Veteran had been trying different types of orthotics because extreme pain would return after about 2 months of using the prescribed shoes.  It was indicated that his feet would swell up toward the end of the day at work and during the summer months when it is hot.  The Veteran's gait was noted to be abnormal and that he took small steps.  He had "slight equinus" making it appear painful when he walked.  Abnormal weight bearing was described; however, callosities were not noted.  Dosal pedal nonpitting edema was noted.  Tenderness was noted throughout whole plantar region and there was tibial tendon tenderness at the insertion of the navicular bone.  It was indicated that there was increased wear on the "outer aspects of both shoes."  Pain on manipulation with dorsiflexion was noted.  The Achilles tendons were noted to be normal bilaterally.

In June 2011, the Veteran underwent a podiatry consultation.  Examination did not reveal abnormalities of the skin.  Ankle dorsiflexion was limited secondary to gastrocnemius equinus deformities, but the remaining subtalar and mid tarsal joint ranges were normal.  There was pain upon palpation to the plantar fascial insertion sites.  Swelling and callosities were not shown.  

In September 2011, the RO increased the Veteran's initial disability rating for his feet disability to 30 percent for symptoms of bilateral pain and evidence of deformity, minimally improved with orthotics.  The Veteran disagreed with this rating indicating his belief his feet condition was 50 percent disabling.  

In November 2011, the Veteran provided an independent opinion provided by Dr. B., a neuro-radiologist.  It was indicated the Veteran asked him to provide a medical opinion as to whether his orthopedic shoes had medically improved his symptoms.  Dr. B. indicated that he has worked as an accredited veteran service representative for 9 years, attended hearings as an expert witness at DRO and Board hearings and written over 4,000 independent medial opinions for disabled veterans.  He reviewed the claims file and met personally with the Veteran.  He indicated that the Veteran had not received any benefit from his orthopedic appliances as he reported constant pain and could not walk more than one block.  Dr. B. noted an abnormal gait which was unstable.  The doctor suggested the Veteran would benefit from use of a cane.  Dr. B. noted pain across the bottom of the feet along the plantar aponeurosis with palpation, extreme tenderness upon palpation of the plantar surface of both feet, pronounced/marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation of both feet, along with limited plantar flexion and dorsiflexion.

In January 2012, the RO increased the disability rating to 50 percent based on the symptoms reflected in Dr. B's report and determined that the medical evidence on that date, but not earlier, supported a 50 percent rating.

The Veteran's service-connected foot condition is evaluated under Diagnostic Code (DC) 5276.  DC 5276 provides a 10 percent rating for moderate flatfoot (unilateral or bilateral), with weight-bearing line over or medial to great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet. A 20 percent rating unilaterally or 30 percent rating bilaterally can be assigned for severe flatfoot with symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities. A 30 percent rating unilaterally or a 50 percent rating bilaterally can be assigned for pronounced flatfoot with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation and lack of improvement by orthopedic shoes or appliances.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms noted upon examination on September 17, 2010, to include tenderness throughout the plantar regions of both feet (as opposed to only the heel) and a demonstrated lack of improvement by orthopedic shoes or appliances warrant the assignment of a 50 percent disability rating.  However, the Board also finds that prior to September 17, 2010, the Veteran's disability picture most closely approximated a 30 percent disability rating.  The Board acknowledges that the Veteran has struggled to find orthotics that will fully improve the pain caused by his foot condition since 2008; however, the symptoms he was trying to alleviate are those contemplated by a 30 percent rating, to include pronation and pain.  Prior to September 17, 2010, tenderness was shown primarily at the heel and there was no indication of swelling, marked pronation, inward displacement or abnormalities of the Achilles tendon.  

In reaching this determination, the Board has considered the Veteran's assertions regarding the severity of his bilateral foot condition during the entire appeal period.  The Veteran is competent in this instance to describe his foot condition symptomatology and his experiences.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  He is competent to report that which he can experience or observe and is deemed credible, in this regard.  However, as a lay person lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion regarding the severity of his disability including clinical evaluation, and to that extent, his reports are outweighed by the medial reports provided by medical professionals who evaluated his disability in the course of providing him medical treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has applied the benefit-of-the-doubt doctrine in granting an effective date of September 17, 2010 for the assignment of a 50 percent rating.  As the preponderance of the evidence is against an even earlier effective date, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

An effective date of September 17, 2010, but no earlier, for the assignment of a 50 percent rating for bilateral pes planus with plantar fasciitis and posterior tibial tendonitis is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


